Citation Nr: 0827102	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-17 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for degenerative joint 
disease of the left ankle.

5.  Entitlement to service connection for degenerative joint 
disease of the right ankle, to include as secondary to 
degenerative joint disease of the left ankle.

6.  Entitlement to service connection for glaucoma and 
cataracts as due to lead exposure.

7.  Entitlement to service connection for a skin disability.



REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In April 2007, the 
veteran provided testimony at a hearing before a hearing 
officer at the Huntington RO.  A transcript of this hearing 
is of record.

In August 2007, the veteran withdrew his appeal with respect 
to the issue of entitlement to service connection for a 
respiratory disorder due to lead exposure.  Therefore, this 
issue is not before the Board.

The veteran submitted a claim for entitlement to service 
connection for periodontal disease in November 2005.  This 
claim has not been adjudicated and it is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, hypertension, degenerative joint 
disease of the left and right ankles, and glaucoma and 
cataracts are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disorder is not shown to have been incurred 
during active service.


CONCLUSION OF LAW

A skin disorder was not incurred during active duty service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his skin disorder claim by correspondence dated in November 
2004.  That letter notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was recently revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

In this case, service treatment records are negative for 
complaint, treatment, or diagnosis of a skin disorder.  An 
August 1963 separation examination revealed a normal clinical 
evaluation of the skin.  

In his November 2005 application for VA benefits the veteran 
requested entitlement to service connection for itching and 
discoloration to the right arm and back onset in November 
1960.  In subsequent statements he reported he had been 
prescribed "Sea Breeze" a blue lotion for keratosis in 1963 
or 1964.  He stated he had received other treatment since 
then.  In a February 2005 statement the veteran's spouse 
reported that he had no blemishes or rashes before service 
and that she first noticed a discoloration on his arm and 
back in October 1961 before he went to Germany.  She stated 
that in late 1963 or early 1964 the veteran received 
treatment from his family physician including a prescription 
for "Sea Breeze" to be rubbed on his back for a rash.  In 
an August 2007 statement the veteran reported that he did not 
seek treatment for a rash that began during basic training 
because he did not want to draw attention to himself.  He 
stated, in essence, that he was not claiming his seborrheic 
keratosis was incurred in service, but rather that he had a 
recurring summertime rash manifested by welts, blisters, or 
bumps that resulted in scarring and discoloration due to 
scratching.  

Private medical records dated in January 1986 noted a 
pathologist's diagnosis of seborrheic keratosis for a 
posterior neck lesion.  A July 1989 report noted 
hyperpigmented irritation to the back and scaling between the 
toes.  No opinions as to etiology were provided.  

Based upon the evidence of record, the Board finds a chronic 
skin disorder is not shown to have been incurred during 
active service.  The findings of the veteran's August 1963 
separation examination are persuasive.  Although the veteran 
and his spouse provided statements describing a rash to the 
back that was manifest during active service, these 
statements are considered to be too remote from service to be 
of any probative value.  The February 2005 statement from the 
veteran's spouse in which she recalled having first noticed 
discoloration to his arm and back in October 1961 is also 
found to be inconsistent with the August 1963 separation 
examination clinical evaluation findings of normal skin.  In 
the absence of probative evidence of a chronic skin disorder 
during active service or continuing symptomatology after 
service, the Board finds entitlement to service connection is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for a skin disability is 
denied.


REMAND

A review of the record shows the veteran was notified of the 
VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims by 
correspondence dated in November 2004, January 2005, and 
February 2005.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

As to the issue of entitlement to service connection for 
bilateral hearing loss and tinnitus, the Board notes that the 
veteran claims he was exposed to acoustic trauma as a result 
of noise exposure during training and as a result of his 
duties near a heavy artillery range and from driving military 
trucks.  His DD Form 214, however, indicates his primary 
occupational specialty was cook.  The veteran's service 
personnel records have not been requested.

Service treatment records are negative for evidence of 
complaints or treatment for hearing loss or tinnitus.  The 
veteran was provided an audiogram at his August 1963 
separation examination with pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
X
-10
LEFT
-5
50
5
X
-10

Illegible writing on the separation examination report 
appears to note some deafness of the left ear.  

The post-service medical evidence of record shows that the 
veteran was treated for impacted wax in his ears in June 
1991.  In June 1997, he was seen for wax-blocked ears and 
reduced hearing.  Diagnoses of chronic otitis media of the 
right ear and chronic eczema at the meatus of each ear canal 
were provided.  

Upon VA examination in April 2005, the veteran reported 
experiencing the onset of hearing loss and tinnitus during 
service due to noise exposure from weapons testing.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
30
25
30
LEFT
10
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 80 percent in the left ear.  The 
diagnoses were right ear mild sensorineural hearing loss at 
2000 Hz and above 3000 Hz and left ear mild sensorineural 
hearing loss at 8000 Hz only.  Word recognitions skills were 
excellent in the right ear and good in the left ear.  
Impedance results suggested normal hearing bilaterally.  The 
examiner noted that the unilateral nature of the veteran's 
hearing loss was not characteristic of typical noise-induced 
hearing loss, and that he did not report any specific trauma 
to his right ear.  Although the claims folder was not 
available for review, the examiner found that the veteran's 
hearing loss was not likely caused by military noise.  The 
examiner also noted that the veteran reported a history of 
the onset of tinnitus during service and, based on his stated 
time of onset, found tinnitus was at least as likely as not 
initiated by military noise exposure.  

The Board notes that the April 2005 examiner's opinions were 
provided without review of the claims and that the veteran's 
reports of training and duties involving heavy noise exposure 
are unverified by the available record.  Therefore, 
additional development as to these matters is required prior 
to appellate review. 

As to the veteran's claims for entitlement to service 
connection for hypertension and glaucoma and cataracts, the 
Board notes that he was not provided VA examinations 
addressing these claims and that an examination of the left 
and right ankles did not include an opinion as to etiology.  
VA regulations provide that a medical examination or medical 
opinion is deemed to be necessary if the record does not 
contain sufficient competent medical evidence to decide the 
claim, but includes competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease manifest during an applicable 
presumptive period, and indicates the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159(c)(4).  The threshold 
for getting an examination under the VCAA is low.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to his claim for hypertension, the record 
includes evidence that the veteran's hypertension existed 
prior to enlistment and he reported a history of high blood 
pressure prior to service on an August 1963 medical history 
form.  He also testified in April 2005 that he had elevated 
blood pressure during high school and during service.  As 
hypertension was not noted on his November 1960 enlistment 
examination, the presumption of soundness is applicable and 
can only be rebutted with clear and unmistakable evidence 
that the veteran's hypertension pre-existed service and was 
not aggravated therein.  Therefore, a medical opinion is 
necessary to determine whether the veteran's hypertension 
clearly and unmistakably existed prior to service, and if so, 
whether it was aggravated during service.  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

The Board also finds that a VA examination is necessary to 
determine the nature and etiology of the veteran's right and 
left ankle disabilities.  The Board notes that the veteran 
asserted his left ankle was injured during service in January 
1962, but that service treatment records show an injury to 
the right ankle only.  On his August 1963 medical history 
form the veteran reported an in-service injury to his left 
ankle and a previous sprain of his right ankle.  While the 
veteran was provided a VA examination in April 2005, the 
provided report did not include a medical opinion regarding 
the relationship of the veteran's ankle disorders to service.  
Therefore, upon remand, the veteran should be provided an 
additional VA examination of his ankles.  

As to the veteran's claims that he has glaucoma and cataracts 
due to lead exposure during service, the Board notes that a 
July 2005 private medical statement noted that some studies 
had suggested that lead exposure may be associated with 
cataract formation.  It was noted that a direct relationship 
could not be clinically determined.  He veteran contends that 
he was exposed to lead paint while working on a detail 
painting barracks and that he sanded lead paint off military 
vehicles.  The Board finds the determination as to the 
significance of any possible lead exposure requires a medical 
opinion based upon evidence of the veteran's duties during 
active service and its relationship to any present 
disability.  Therefore, the veteran should be provided a VA 
examination by an ophthalmologist to determine the nature and 
etiology of any present glaucoma and cataracts.  

Accordingly, the case is REMANDED to for the following 
actions:

1.  The RO/AMC should take appropriate 
action to obtain the veteran's service 
personnel records.

2.  Thereafter, the veteran should be 
scheduled for a VA audiology examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that hearing 
loss or tinnitus were incurred as a 
result of active service.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with completion 
of the examination report.  The rationale 
for all opinions expressed should also be 
provided.

3.  The veteran should be scheduled for a 
VA hypertension examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that hypertension 
was incurred in or aggravated by active 
service, to include whether the disorder 
existed prior to service and underwent an 
increase beyond the natural progress of 
the disease.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with completion of the 
examination report.  The rationale for 
all opinions expressed should also be 
provided.

4.  The veteran should be scheduled for a 
VA orthopedic examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that a present 
left or right ankle disorder was incurred 
as a result of active service or 
secondary to an in-service injury.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with 
completion of the examination report.  
The rationale for all opinions expressed 
should also be provided. 

5.  The veteran should be scheduled for a 
VA ophthalmology examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that glaucoma or 
cataracts were incurred as a result of 
active service, to include as a result of 
lead exposure.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with completion of the 
examination report.  The rationale for 
all opinions expressed should also be 
provided.

6.  If any benefit sought on appeal 
remains denied, the AMC/RO should issue a 
supplemental statement of the case before 
the claims file is returned to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


